Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 05/12/2022.
Claims 1-2, 7-24 are pending.

Claim Objections
Claims 1, 2, 7 objected to because of the following informalities:  
Regarding claim 1, the examiner recommends amending the claim to recite in the first limitation “creating, by the backend services module, a first code generation request specifying an identity of a first software platform and a corresponding first set of metadata comprising a plurality of nodes each corresponding to a respective one of a plurality of operations to be performed, a plurality of node properties for the plurality of nodes, and an execution order for the plurality of nodes…”, in the fourth limitation “transforming, by the code generation fulfiller, the set of metadata into first generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order;”, sixth limitation “creating, by the backend services module, a second code generation request specifying the second software platform and a corresponding second set of metadata;” and eight limitation “wherein the first generated executable code is configured to be run on the first software platform to perform the data transformation instruction or the analytical instruction specified by the at least one of the plurality of node properties and the second executable code is configured to be run on the second software platform.” to avoid 112(b) lack of antecedent basis issues.
Regarding claim 2, the examiner recommends amending the claim to recite “The system of claim 1, wherein at least a portion of the first generated executable code is configured when executed on the first software platform, 5VP/#56223409.1Patent Appl. No. 17/013,763Client/Matter No. 48523.00.0007to perform a data transformation operation on a data set based on the data transformation instruction.” to avoid 112(b) lack of antecedent basis issue.
Regarding claim 7, the examiner recommends amending the claim to recite “The system of claim 1, wherein at least a portion of the first generated executable code is configured when executed on the first software platform, to perform an analytical operation on a data set based on the analytical instruction.” to avoid 112(b) lack of antecedent basis issue.
Similar objection for claim 13 for having similar limitations in claim 1.
Similar objection for claim 14 for having similar limitations in claim 2.
Similar objection for claim 16 for having similar limitations in claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 23, the examiner did not find any support within the specification regarding each of the master data management operation, data lineage operation, data catalog operation, data flow operation, data pipeline operation to satisfy the data transformation requirement.
The examiner recommends pointing to the particular paragraphs with the support or canceling the claims.

Regarding claim 24, it’s being rejected under 112(a) for its dependency on claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 23, the claim recites the transformation operation is a master data management operation. It is unclear what a master data operation is and there is no supporting evidence in the specification to help the examiner understand what is meant by the language. Regardless, the examiner will be interpreting the master data management operation to be a final combine operation which allows merging data from different sources. The examiner suggests amending the claim if a different interpretation is to be taken.

Regarding claim 24, it’s being rejected under 112(b) for its dependency on claim 23.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,162,608 B2 and 10,768,906 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same aside from the additional limitation ‘wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction’.
This is a non-provisional non-statutory double patenting rejection.

Current Application (17/013,763)
Patent Application (US 10,162,608 B2)
Patent Application (US 10,768,906 B2)
1. A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of: 

creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata comprising a plurality of nodes each corresponding to a respective one of a plurality of operations to be performed, a plurality of node properties for the plurality of nodes, and an execution order for the plurality of nodes, wherein the set of metadata is created in a logical format that is independent of a set of platforms comprising at least the first software platform and a second software platform that is different from the first software platform and the logical format is compatible with the set of platforms and is not a source code format specific to any of the set of platforms and wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction; 








retrieving, by the code generation fulfiller, a plurality of code templates, each containing executable code and placeholders and corresponding to a respective one of the plurality of nodes, wherein the plurality of code templates is selected based on the identity of the first software platform, and wherein the executable code is executable on the first software platform; 42 VP/#39157302Patent Application Docket No. 48523.00.0007 

based on the execution order for the plurality of nodes, identifying, by the code generation fulfiller, parallel and dependent ones of said plurality of nodes and determining a node order sequence; 

transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order; and 

replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties.
1.A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of: 

creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata comprising a plurality of nodes each corresponding to a respective one of a plurality of operations to be performed, a plurality of node properties for the plurality of nodes, and an execution order for the plurality of nodes, wherein the set of metadata is created in a logical format that is independent of a set of platforms comprising at least the first software platform and a second software platform that is different from the first software platform and the logical format is compatible with the set of platforms and is not a source code format specific to any of the set of platforms; 

obtaining from a metadata server or creating, by the backend services module, the plurality of nodes in the logical format based on the code generation request, the plurality of nodes comprising at least one of a business rule node or a data quality node; 

retrieving, by the code generation fulfiller, a plurality of code templates, each containing executable code and placeholders and corresponding to a respective one of the plurality of nodes, wherein the plurality of code templates is selected based on the 42 CHICAGO/#3219773Patent Application Docket No. 48523.00.0006 identity of the first software platform and wherein the executable code is executable on the first software platform; 

based on the execution order for the plurality of nodes, identifying, by the code generation fulfiller, parallel and dependent ones of said plurality of nodes and determining a node order sequence; 
transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order; and 

replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties.
1.A system comprising a processor communicatively coupled to a non-transitory memory containing a program configured to call the processor to execute the steps of:






creating a code generation request specifying an identity of a first software platform and a corresponding set of metadata comprising a plurality of nodes, a plurality of node properties for the plurality of nodes, and an execution order for said plurality of nodes;
































Retrieving a plurality of code templates, each containing executable code and placeholders and corresponding to a respective one of the plurality of nodes, wherein the plurality of code templates is selected based on said42CHICAGO/#3219773Patent ApplicationDocket No. 48523.00.0006 identity of the first software platform and wherein the executable code is executable on the first software platform; 



based on the execution order for said plurality of nodes, identifying parallel and dependent ones of said plurality of nodes and determining a node order sequence; 


transforming said set of metadata into generated executable code capable of execution on said first software platform based on said plurality of code templates by merging the executable code of said plurality of code templates together based on the node sequence order; and


replacing said placeholders in said generated executable code based on said node properties.


Similar Double Patent Rejection for claim 13.
The patent applications lack 
wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction
creating, by the backend services module, a second code generation request specifying a second software platform and a corresponding second set of metadata; 
transforming by the code generation fulfiller, the second set of metadata into second generated executable code capable of execution on the second software platform,
wherein the executable code is configured to be run on the first software platform to perform the data transformation instruction or the analytical instruction specified by the at least one of the plurality of node properties and the second executable code is configured to be run on the second software platform.
NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 teaches 
wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction (NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase is analogous to the transformation instruction and the joining data of any type, joining at row level, joining multiple field etc to be analogous to the node properties.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending application to incorporate the teachings of NPL1 et al. to “wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction” in order to allow a data analyst join data easily and intuitively as part of an overall workflow for data blending and advanced analytics (NPL1 [pg. 31, 3rd paragraph]).
Evans et al. teaches
creating, by the backend services module, a second code generation request specifying a second software platform and a corresponding second set of metadata (Evans et al. [col. 8, lines 41-44] teaches the fingerprint generation service 215 to use the results from the static analysis, dynamic analysis, and/or behavioral analysis to generate application fingerprints 106 where Fig. 1 illustrates fingerprints 106a, 106b, 106c including different info such as target platforms and libraries required. [col. 11, lines 6-17] teaches the versioning service 216 to receive the application fingerprint to determine compatibility with the target platform.); 
transforming by the code generation fulfiller, the second set of metadata into second generated executable code capable of execution on the second software platform (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc.),
wherein the executable code is configured to be run on the first software platform (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc. to configure the target platform specified within the application fingerprint to run the compatible version. Where Fig. 1 illustrates different application fingerprints each containing different target platforms) and the second executable code is configured to be run on the second software platform (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc. to configure the target platform specified within the application fingerprint to run the compatible version. Where Fig. 1 illustrates different application fingerprints each containing different target platforms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Evans et al. to “creating, by the backend services module, a second code generation request specifying a second software platform and a corresponding second set of metadata; transforming by the code generation fulfiller, the second set of metadata into second generated executable code capable of execution on the second software platform, wherein the executable code is configured to be run on the first software platform and the second executable code is configured to be run on the second software platform” in order to efficiently generate and execute instructions specific to each target platform to incorporate customizations for each target platform and further prevent system halts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 13-14, 16-18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of Balasubramanian (US 2014/0068553 A1) and further in view of Evans et al. (US 9,921,827 B1) and further in view of Tsantilis (US 2008/0046868 A1).

Regarding claim 1, NPL1 discloses
creating, a request specifying a corresponding set of metadata comprising a plurality of nodes each corresponding to a respective one of a plurality of operations to be performed (NPL1 [pg. 41] discloses a request to blend data from Salesforce and Marketo into a dataset as illustrated in Fig. 4-2. Where each component within the workflow corresponds to a node associated with a particular operation to be performed. Where Fig. 3-2 illustrates an example of different nodes and their corresponding operations), a plurality of node properties for the plurality of nodes (Fig. 4-1 illustrates different nodes containing different properties, for instance one node contains a property where the [Responder]==’No’, another node contains the property where Score_Yes – Descending, further another node has the property where the Table = Output), and an execution order for the plurality of nodes (Fig. 3-2 includes an execution order for the plurality of nodes in which data from the Customer.csv and Transactions.xml will need to be obtained before performing the numerous node operations according the workflow which includes selecting different data from the Transactions.xml followed by a Summarize and finally a join operation with the data within the Customers.csv), wherein the set of metadata is created in a logical format that is independent of a set of platforms comprising at least the first software platform and a second software platform that is different from the first software platform and the logical format is compatible with the set of platforms and is not a source code format specific to any of the set of platforms (Fig. 4-2 illustrates the Alteryx Designer tool which contains the Campaign Data Demo workflow in a logical format. Further Alteryx is independent of the set of platforms from which the data is coming from. Where Marketo or Salesforce may each correspond to a different software platforms and Alteryx is compatible with numerous software platforms/data sources as illustrated in Fig. 4-2 and is not specific to just on software platform/data source. Further [pg. 23] lists other software platforms/data sources in which Alteryx may access) and wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction (NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase along with other phases may be analogous to the transformation instruction since the data is being transformed and the joining data of any type, joining at row level, joining multiple field etc to be analogous to the node properties); 
retrieving, by the code generation fulfiller, a plurality of code templates, each containing executable code and [placeholders] and corresponding to a respective one of the plurality of nodes (NPL1 [pg. 30] discloses Alteryx tolls providing drag-and-drop tools in the form of icons to manipulate and alter the data formats. Where Fig. 3-2 illustrates obtaining data from the Customer.csv and Transactions.xml. Then selecting different data from the Transactions.xml data followed by a Summarize operation. Finally a join operation is performed with the data from the Customers.csv and the summarized data from the Transactions.xml data. Therefore, each of the nodes within the workflow correspond to a code template in order to select, summarize, and join the data from the different inputs), 
based on the execution order for the plurality of nodes, identifying, by the code generation fulfiller, parallel and dependent ones of said plurality of nodes and determining a node order sequence (NPL1 [pg. 41] discloses the analyst with the designed workflow in Fig. 4-2. Where once the workflow is executed, the processor determines the nodes that operated in parallel in order to perform the join operation from the dependent ones that don’t need multiple incoming inputs. Further the Fig. 4-2 workflow illustrates the node order sequence where the Marketo Data is obtained along with Salesforce Data before performing any other node operations (join, select, summarize) as shown); 
perform the data transformation instruction or the analytical instruction specified by the at least one of the plurality of node properties (NPL1 [pg. 41] discloses a request to blend data from Salesforce and Marketo into a dataset as illustrated in Fig. 4-2. Where each component within the workflow corresponds to a node associated with a particular operation to be performed. Where Fig. 3-2 illustrates an example of different nodes and their corresponding operations. Fig. 4-1 illustrates different nodes containing different properties, for instance one node contains a property where the [Responder]==’No’, another node contains the property where Score_Yes – Descending, further another node has the property where the Table = Output. Therefore, the blending of data from Salesforce and Marketo teach the data transformation based on the different node properties. NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase along with other phases may be analogous to the transformation instruction since the data is being transformed and the joining data of any type, joining at row level, joining multiple field etc to be analogous to the node properties)
NPL1 lacks explicitly disclosing
A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of: 
wherein the plurality of code templates is selected based on the identity of the first software platform, and wherein the executable code is executable on the first software platform; 42 VP/#39157302Patent ApplicationDocket No. 48523.00.0007
creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata 
transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order; and 
replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties;
creating, by the backend services module, a second code generation request specifying a second software platform and a corresponding second set of metadata; 
transforming by the code generation fulfiller, the second set of metadata into second generated executable code capable of execution on the second software platform,
wherein the executable code is configured to be run on the first software platform and the second executable code is configured to be run on the second software platform.
Balasubramanian teaches
wherein the plurality of code templates is selected based on the identity of the first software platform (Balasubramanian [0090] teaches selecting a set of source templates based on the target platforms), and wherein the executable code is executable on the first software platform (Balasubramanian [0098]-[0100] teach producing the source code into single archive for the target platform and based on the selected templates. [0101] teaches executable computer program instruction implementing the method of Fig. 2); 42 VP/#39157302Patent ApplicationDocket No. 48523.00.0007
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Balasubramanian “wherein the plurality of code templates is selected based on the identity of the first software platform, and wherein the executable code is executable on the first software platform” in order to efficiently execute instructions specific to each target platform and prevent system halts.
Evans et al. teaches
A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor (Evans et al. Fig. 5 processor element 503 coupled to memory element 506) to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of (Evans et al. Fig. 5 fingerprint generation services element 215 communicatively coupled to versioning service element 216 for developing new versions of applications based on application fingerprints that is compatible on different platforms [col. 3, lines 42-56]): 
creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata (Evans et al. [col. 8, lines 41-44] teaches the fingerprint generation service 215 to use the results from the static analysis, dynamic analysis, and/or behavioral analysis to generate application fingerprints 106 where Fig. 1 illustrates fingerprints 106a, 106b, 106c including different info such as target platforms and libraries required. [col. 11, lines 6-17] teaches the versioning service 216 to receive the application fingerprint to determine compatibility with the target platform.)
transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc. Where this is in combination with NPL1 explicitly showing the workflows with the node sequence order); and 
creating, by the backend services module, a second code generation request specifying a second software platform and a corresponding second set of metadata (Evans et al. [col. 8, lines 41-44] teaches the fingerprint generation service 215 to use the results from the static analysis, dynamic analysis, and/or behavioral analysis to generate application fingerprints 106 where Fig. 1 illustrates fingerprints 106a, 106b, 106c including different info such as target platforms and libraries required. [col. 11, lines 6-17] teaches the versioning service 216 to receive the application fingerprint to determine compatibility with the target platform.); 
transforming by the code generation fulfiller, the second set of metadata into second generated executable code capable of execution on the second software platform (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc.),
wherein the executable code is configured to be run on the first software platform (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc. to configure the target platform specified within the application fingerprint to run the compatible version. Where Fig. 1 illustrates different application fingerprints each containing different target platforms) and the second executable code is configured to be run on the second software platform (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc. to configure the target platform specified within the application fingerprint to run the compatible version. Where Fig. 1 illustrates different application fingerprints each containing different target platforms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Evans et al. to “A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata and transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order; creating, by the backend services module, a second code generation request specifying a second software platform and a corresponding second set of metadata; transforming by the code generation fulfiller, the second set of metadata into second generated executable code capable of execution on the second software platform, wherein the executable code is configured to be run on the first software platform and the second executable code is configured to be run on the second software platform” in order to efficiently generate and execute instructions specific to each target platform to incorporate customizations for each target platform and further prevent system halts.
Tsantilis teaches
replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties (Tsantilis [0027] teaches during the code generation, the code composer replaces the variables in the template with the corresponding data values in which metadata parameters are searched in order to replace the placeholders in the template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Tsantilis to “replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties” in order to efficiently generate code with the right values and prevent the system from halting.

Regarding claim 2, NPL1 discloses
The system of claim 1, wherein at least a portion of the generated executable code is configured when executed on the first software platform, to perform a data transformation operation on a data set based on the data transformation instruction (Fig. 3-2 illustrates obtaining data from the Customer.csv and Transactions.xml. Then selecting different data from the Transactions.xml data followed by a Summarize operation. Finally a join operation is performed with the data from the Customers.csv and the summarized data from the Transactions.xml data. Where the join operation is analogous to the transformation instruction as may the select followed by the summarize operation).

Regarding claim 7, NPL1 discloses
The system of claim 1, wherein at least a portion of the generated executable code is configured when executed on the first software platform, to perform an analytical operation on a data set based on the analytical instruction (Fig. 3-4 illustrates the workflow dataset along with the different analytical operations that may be performed)

Regarding claim 8, NPL1 discloses
The system of claim 7, wherein the data analytical operation specifies an analytical model to be applied to the data set (NPL1 [pg. 34] discloses using predictive analytics model on a dataset).

Regarding claim 9,
The system of claim 8, wherein the analytical model comprises at least one of a descriptive analytical model or a business intelligence model (NPL1 [pg. 12] discloses using different models on specific datasets to answer critical business questions based on calculations).

Regarding claim 10,
The system of claim 8, wherein the analytical model comprises at least one of a predictive analytical model (NPL1 [pg. 34] discloses using predictive analytics model on a dataset) or a forecasting model.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 1. Thus claim 13 is also rejected under the same rationale as cited in the rejected of claim 1 above.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 2. Thus claim 14 is also rejected under the same rationale as cited in the rejected of claim 2 above.

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 7. Thus claim 16 is also rejected under the same rationale as cited in the rejected of claim 7 above.

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 8-9. Thus claim 17 is also rejected under the same rationale as cited in the rejected of claim 8-9 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 10. Thus claim 18 is also rejected under the same rationale as cited in the rejected of claim 10 above.

Regarding claim 21, NPL1 discloses
creating a first code generation request specifying a set of metadata comprising a plurality of nodes each corresponding to a respective one of a plurality of operations to be performed (NPL1 [pg. 41] discloses a request to blend data from Salesforce and Marketo into a dataset as illustrated in Fig. 4-2. Where each component within the workflow corresponds to a node associated with a particular operation to be performed. Where Fig. 3-2 illustrates an example of different nodes and their corresponding operations), a first plurality of node properties for the first plurality of nodes(Fig. 4-1 illustrates different nodes containing different properties, for instance one node contains a property where the [Responder]==’No’, another node contains the property where Score_Yes – Descending, further another node has the property where the Table = Output), and an execution order for the plurality of nodes (Fig. 3-2 includes an execution order for the plurality of nodes in which data from the Customer.csv and Transactions.xml will need to be obtained before performing the numerous node operations according the workflow which includes selecting different data from the Transactions.xml followed by a Summarize and finally a join operation with the data within the Customers.csv), wherein the set of metadata is created in a logical format that is independent of a set of platforms comprising at least the first software platform and a second software platform that is different from the first software platform and the logical format is compatible with the set of platforms and is not a source code format specific to any of the set of platforms (Fig. 4-2 illustrates the Alteryx Designer tool which contains the Campaign Data Demo workflow in a logical format. Further Alteryx is independent of the set of platforms from which the data is coming from. Where Marketo or Salesforce may each correspond to a different software platforms and Alteryx is compatible with numerous software platforms/data sources as illustrated in Fig. 4-2 and is not specific to just on software platform/data source. Further [pg. 23] lists other software platforms/data sources in which Alteryx may access) and wherein at least one of the plurality of node properties comprises at least a transformation instruction or an analytical instruction (NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase is analogous to the transformation instruction and the joining data of any type, joining at row level, joining multiple field etc to be analogous to the node properties); 
retrieving a first plurality of code templates, each containing first executable code and first [placeholders] and corresponding to first respective ones of the plurality of nodes (NPL1 [pg. 30] discloses Alteryx tolls providing drag-and-drop tools in the form of icons to manipulate and alter the data formats. Where Fig. 3-2 illustrates obtaining data from the Customer.csv and Transactions.xml. Then selecting different data from the Transactions.xml data followed by a Summarize operation. Finally a join operation is performed with the data from the Customers.csv and the summarized data from the Transactions.xml data. Therefore, each of the nodes within the workflow correspond to a code template in order to select, summarize, and join the data from the different inputs), 
retrieving a second plurality of code templates, each containing second executable code and second placeholders and corresponding to second respective ones of the plurality of nodes (NPL1 [pg. 30] discloses Alteryx tolls providing drag-and-drop tools in the form of icons to manipulate and alter the data formats. Where Fig. 3-2 illustrates obtaining data from the Customer.csv and Transactions.xml. Then selecting different data from the Transactions.xml data followed by a Summarize operation. Finally a join operation is performed with the data from the Customers.csv and the summarized data from the Transactions.xml data. Therefore, each of the nodes within the workflow correspond to a code template in order to select, summarize, and join the data from the different inputs), 
based on the execution order for the plurality of nodes, identifying parallel and dependent ones of said plurality of nodes and determining a node order sequence (NPL1 [pg. 41] discloses the analyst with the designed workflow in Fig. 4-2. Where once the workflow is executed, the processor determines the nodes that operated in parallel in order to perform the join operation from the dependent ones that don’t need multiple incoming inputs. Further the Fig. 4-2 workflow illustrates the node order sequence where the Marketo Data is obtained along with Salesforce Data before performing any other node operations (join, select, summarize) as shown); 
NPL1 lacks disclosing
A computer-implemented method performed on a system comprising a backend services module communicatively coupled to a code generation fulfiller, the method comprising: 
creating a first code generation request specifying an identity of a first software platform and a set of metadata comprising a plurality of nodes each corresponding to a respective one of a plurality of operations to be performed
wherein the first plurality of code templates is selected based on the identity10VP/#56223409.1Patent Appl. No. 17/013,763 Client/Matter No. 48523.00.0007of the first software platform, and wherein the first executable code is executable on the first software platform;
creating a second code generation request specifying an identity of a second software platform and the set of metadata; 
wherein the second plurality of code templates is selected based on the identity of the second software platform, and wherein the second executable code is executable on the second software platform;
transforming the first set of metadata into first generated executable code capable of execution on the first software platform based on the first plurality of code templates by merging the first executable code of the first plurality of code templates together based on the node sequence order; 
transforming the second set of metadata into second generated executable code capable of execution on the second software platform based on the second plurality of code templates by merging the second executable code of the second plurality of code templates together based on the node sequence order; and 
replacing the placeholders in the generated first executable code and the second executable code based on the node properties.
Balasubramanian teaches
wherein the first plurality of code templates is selected based on the identity10VP/#56223409.1Patent Appl. No. 17/013,763 Client/Matter No. 48523.00.0007of the first software platform (Balasubramanian [0090] teaches selecting a set of source templates based on the target platforms), and wherein the first executable code is executable on the first software platform (Balasubramanian [0098]-[0100] teach producing the source code into single archive for the target platform and based on the selected templates. [0101] teaches executable computer program instruction implementing the method of Fig. 2);
wherein the second plurality of code templates is selected based on the identity of the second software platform (Balasubramanian [0090] teaches selecting a set of source templates based on the target platforms), and wherein the second executable code is executable on the second software platform (Balasubramanian [0098]-[0100] teach producing the source code into single archive for the target platform and based on the selected templates. [0101] teaches executable computer program instruction implementing the method of Fig. 2);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Balasubramanian “wherein the first plurality of code templates is selected based on the identity of the first software platform, and wherein the executable code is executable on the first software platform; wherein the second plurality of code templates is selected based on the identity of the second software platform, and wherein the second executable code is executable on the second software platform;” in order to efficiently execute instructions specific to each target platform and prevent system halts.
Evans et al. teaches
A computer-implemented method performed on a system comprising a backend services module communicatively coupled to a code generation fulfiller, the method comprising (Evans et al. Fig. 5 fingerprint generation services element 215 communicatively coupled to versioning service element 216 for developing new versions of applications based on application fingerprints that is compatible on different platforms [col. 3, lines 42-56]): 
creating a first code generation request specifying an identity of a first software platform and a set of metadata (Evans et al. [col. 8, lines 41-44] teaches the fingerprint generation service 215 to use the results from the static analysis, dynamic analysis, and/or behavioral analysis to generate application fingerprints 106 where Fig. 1 illustrates fingerprints 106a, 106b, 106c including different info such as target platforms and libraries required. [col. 11, lines 6-17] teaches the versioning service 216 to receive the application fingerprint to determine compatibility with the target platform.)
creating a second code generation request specifying an identity of a second software platform and the set of metadata (Evans et al. [col. 8, lines 41-44] teaches the fingerprint generation service 215 to use the results from the static analysis, dynamic analysis, and/or behavioral analysis to generate application fingerprints 106 where Fig. 1 illustrates fingerprints 106a, 106b, 106c including different info such as target platforms and libraries required. [col. 11, lines 6-17] teaches the versioning service 216 to receive the application fingerprint to determine compatibility with the target platform.); 
transforming the first set of metadata into first generated executable code capable of execution on the first software platform based on the first plurality of code templates by merging the first executable code of the first plurality of code templates together based on the node sequence order (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc. Where this is in combination with NPL1 explicitly showing the workflows with the node sequence order); 
transforming the second set of metadata into second generated executable code capable of execution on the second software platform based on the second plurality of code templates by merging the second executable code of the second plurality of code templates together based on the node sequence order (Evans et al. [col. 12, lines 58-67 and col. 13, lines 1-8] teaches the version service automatically generating the compatible version of the application for the target by modifying source code, metadata, switching incompatible libraries with compatible libraries, etc. Where this is in combination with NPL1 explicitly showing the workflows with the node sequence order); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Evans et al. to “A computer-implemented method performed on a system comprising a backend services module communicatively coupled to a code generation fulfiller, the method comprising: creating a first code generation request specifying an identity of a first software platform and a set of metadata; creating a second code generation request specifying an identity of a second software platform and the set of metadata; transforming the first set of metadata into first generated executable code capable of execution on the first software platform based on the first plurality of code templates by merging the first executable code of the first plurality of code templates together based on the node sequence order; transforming the second set of metadata into second generated executable code capable of execution on the second software platform based on the second plurality of code templates by merging the second executable code of the second plurality of code templates together based on the node sequence order” in order to efficiently generate and execute instructions specific to each target platform to incorporate customizations for each target platform and further prevent system halts.
Tsantilis teaches
replacing the placeholders in the generated first executable code and the second executable code based on the node properties (Tsantilis [0027] teaches during the code generation, the code composer replaces the variables in the template with the corresponding data values in which metadata parameters are searched in order to replace the placeholders in the template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Tsantilis to “replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties” in order to efficiently generate code with the right values and prevent the system from halting.

Regarding claim 22, The method of claim 21, wherein at least a first portion of the first generated executable code is configured when executed on the first software platform, to perform a data transformation operation on a data set based on the at least one of the plurality of node properties and wherein at least a second portion of the second generated executable code is configured when executed on the second software platform, to perform the data transformation operation on the data set based on the at least one of the plurality of node properties (NPL1 [pg. 41] discloses a request to blend data from Salesforce and Marketo into a dataset as illustrated in Fig. 4-2. Where each component within the workflow corresponds to a node associated with a particular operation to be performed. Where Fig. 3-2 illustrates an example of different nodes and their corresponding operations. Fig. 4-1 illustrates different nodes containing different properties, for instance one node contains a property where the [Responder]==’No’, another node contains the property where Score_Yes – Descending, further another node has the property where the Table = Output. Therefore, the blending of data from Salesforce and Marketo teach the data transformation based on the different node properties. NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase along with other phases may be analogous to the transformation instruction since the data is being transformed and the joining data of any type, joining at row level, joining multiple field etc to be analogous to the node properties. Where this is in combination with Evans et al. which taught the executions on different target platforms based on the different application fingerprints).

Regarding claim 23, The method of claim 22, wherein the transformation operation is at least one of a master data management operation (NPL1 [pg. 41] discloses a request to blend data from Salesforce and Marketo into a dataset as illustrated in Fig. 4-2. Where each component within the workflow corresponds to a node associated with a particular operation to be performed. Further, the final combine SDFC and Marketo Data within the workflow of Fig. 4-2 to be similar the master data management operation due to being the final combine data operation as explained by the 112(b) rejection), a data lineage operation, a data catalog operation, a data flow operation or a data pipeline operation (No rejection for the other operations due to the “or” language), and wherein the transformation operation satisfies a data transformation requirement specified by the at least one of the plurality of node properties (Fig. 4-1 illustrates different nodes containing different properties, for instance one node contains a property where the [Responder]==’No’, another node contains the property where Score_Yes – Descending, further another node has the property where the Table = Output. Therefore, the blending of data from Salesforce and Marketo teach the data transformation based on the different node properties. NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase along with other phases may be analogous to the transformation instruction since the data is being transformed and the joining data of any type, joining at row level, joining multiple field etc to be analogous to the node properties).

Regarding claim 24, The method of claim 23, wherein at least a first portion of the first generated executable code is configured when executed on the first software platform, to perform an analytical operation on a data set based on the at least one of the plurality of node properties and wherein at least a second portion of the second generated executable code is configured when executed on the second software platform, to perform the analytical operation on the data set based on the at least one of the plurality of node properties (NPL1 [pg. 41-42] discloses a request to blend data from Salesforce and Marketo into a dataset as illustrated in Fig. 4-2. Where each component within the workflow corresponds to a node associated with a particular operation to be performed. Specifically, the last operation within the workflow is an analytical operation for presenting the results after blending Marketo data and Salesforce.com data. Therefore, Fig. 4-3 is the result of an analytical operation. Where this is in combination with Evans et al. which taught the executions on different target platforms based on the different application fingerprints).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of Balasubramanian (US 2014/0068553 A1) and further in view of Evans et al. (US 9,921,827 B1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Suman et al. (US 2015/0256475 A1).

Regarding claim 3, NPL1 in view of Balasubramanian and further in view of Evans et al. and further in view of Tsantilis combination teach 
The system of claim 2, 
the combination lacks
wherein the transformation operation is a master data management operation that satisfies a predetermined data transformation requirement 
Suman et al. teaches
wherein the transformation operation is a master data management operation that satisfies a predetermined data transformation requirement (Suman et al. [0040] teaches the concept of transforming data based on business and technical requirements. Where a process that is capable of transforming data by applying rules or functions based on business and technical requirements is being taught based on the 112(b) interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Suman et al. to “wherein the transformation operation is a master data management operation that satisfies a predetermined data transformation requirement” in order to efficiently transform data only based on rules and functions to meet particular requirements and prevent unnecessary actions which wastes computing resources.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 3. Thus claim 15 is also rejected under the same rationale as cited in the rejected of claim 3 above.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of Balasubramanian (US 2014/0068553 A1) and further in view of Evans et al. (US 9,921,827 B1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Fankhauser et al. (US 2011/0320460 A1).

Regarding claim 4, the combination teaches
The system of claim 2, 
the combination lacks
wherein the transformation operation is a data lineage operation that satisfies a predetermined data transformation requirement
Fankhauser et al. teaches
wherein the transformation operation is a data lineage operation that satisfies a predetermined data transformation requirement (Fankhauser et al. [0003] teaches the data lineage operation to be presenting data lineage information based on a score meeting a predefined inclusion criteria where the concept is taught based on the 112(b) interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fankhauser et al. to “wherein the transformation operation is a data lineage operation that satisfies a predetermined data transformation requirement” in order to efficiently decrease data managers time sifting through data lineage information.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of Balasubramanian (US 2014/0068553 A1) and further in view of Evans et al. (US 9,921,827 B1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Bello et al. (US 2003/0145016 A1).

Regarding claim 5, the combination teaches
The system of claim 2, 
the combination lacks
wherein the transformation operation is a data catalog operation that satisfies a predetermined data transformation requirement.
Bello et al. teaches
wherein the transformation operation is a data catalog operation that satisfies a predetermined data transformation requirement (Bello et al. [0027] teaches the data catalog operation to be a catalog search engine that allows a user to enter component parameters or other search terms and in in response to the entered data return a list of components or stored information that meet the inputted criteria concept is taught based on the 112(b) interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bello et al. to “wherein the transformation operation is a data catalog operation that satisfies a predetermined data transformation requirement” in order to efficiently display information and components based on the entered information/criteria which prevents a clustered list.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of Balasubramanian (US 2014/0068553 A1) and further in view of Evans et al. (US 9,921,827 B1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Wang et al. (US 2014/0040855 A1).

Regarding claim 6, the combination teaches
The system of claim 2, 
the combination lacks
wherein the transformation operation is a data flow or a data pipeline operation that satisfies a predetermined data transformation requirement.
Wang et al. teaches
wherein the transformation operation is a data flow or a data pipeline operation that satisfies a predetermined data transformation requirement (Wang et al. [0006] teaches the concept of a data flow program meeting a requirement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “wherein the transformation operation is a data flow or a data pipeline operation that satisfies a predetermined data transformation requirement” in order to efficiently optimize and improve the implementation of program based on the requirements (Wang et al. [0006]).

Claims 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of Balasubramanian (US 2014/0068553 A1) and further in view of Evans et al. (US 9,921,827 B1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Duggan et al. (US 2017/0178019 A1).

Regarding claim 11, the combination teaches
The system of claim 8, 
the combination lacks explicitly
wherein the analytical model comprises at least one of a prescriptive analytical model or a mathematical optimization model.
Duggan et al. teaches
wherein the analytical model comprises at least one of a prescriptive analytical model or a mathematical optimization model (Duggan et al. [0017] teaches the analytical models being mathematical models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “wherein the analytical model comprises at least one of a prescriptive analytical model or a mathematical optimization model” in order to efficiently optimize the analytical results accuracy.

Regarding claim 12, the combination teaches
The system of claim 8, 
the combination lacks
wherein the analytical model comprises at least one of a machine learning model, deep learning model, or an artificial intelligence model.
Duggan et al. teaches
wherein the analytical model comprises at least one of a machine learning model  (Duggan et al. [0018] teaches the analytical models being machine learning models), deep learning model, or an artificial intelligence model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “wherein the analytical model comprises at least one of a machine learning model,” in order to efficiently improve the analytics accuracy overtime automatically.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 11. Thus claim 19 is also rejected under the same rationale as cited in the rejected of claim 11 above.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 12. Thus claim 20 is also rejected under the same rationale as cited in the rejected of claim 12 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                                                                                                                                                                                                                              

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193